DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

				Claim Status
Claims 1-10 are pending and are examined and claims 11-20 are withdrawn and are not examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/21 is being considered by the examiner.

Specification
Please correct spelling of colorant in the specification. Specifically Wikipedia (reference cited) shows spelling to be “Pararosaniline” while Applicant’s spelling is “para-Rosaniline”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Please check spelling of colorants. Specifically Wikipedia (reference cited) shows spelling to be “Pararosaniline” while Applicant’s spelling is “parosoaniline”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Pub 2010/0166604), in view of McCormick (WO 97/12994), and further in view of Li (“Chromo-fluorogenic detection of aldehydes with a rhodamine based sensor featuring an intramolecular deoxylactam.” Org. Biomol. Chem. 2011, 9, 7652.)

Regarding Claim 1, Lim teaches a sensor array comprising 
a substrate, a first nucleophilic indicator deposited on the substrate, and a second nucleophilic indicator deposited on the substrate, ([0036] A colorimetric array includes a substrate, a first spot on the substrate, and a second spot on the substrate. The first spot includes a first nanoporous pigment including a first nanoporous material and a first immobilized, chemoresponsive colorant. The second spot includes a second nanoporous pigment including a second nanoporous material and a second immobilized, chemoresponsive colorant. The second nanoporous pigment is different from the first nanoporous pigment. Examiner notes each spot would represent an indicator; first nucleophilic indicator, see [0053] and [0054] for examples, second indicator, see ([0043] The chemoresponsive dye may be, for example, a Lewis acid-base dye, such as a Lewis acid dye or a Lewis base dye. [0044] lists many different examples of Lewis acid-base dyes which would meet at least a first and second indicator are nucleophilic indicators. Examiner notes a Lewis base is a nuclophile since 
a first indicator and a second indicator deposited on a substrate in a predetermined pattern ([0036] and any pattern would be predetermined) 
each of the first nucleophilic indicator and the second nucleophilic indicator comprises a nucleophilic molecule that is a chromophore such that each of the first nucleophilic indicator and the second nucleophilic indicator has a distinct spectral response to at least one distinct analyte 
(The first spot includes a first nanoporous pigment that includes a first nanoporous material and a first immobilized, chemoresponsive colorant. The second spot includes a second nanoporous pigment that includes a second nanoporous material and a second immobilized, chemoresponsive colorant. The first nanoporous pigment is different from the second nanoporous pigment. See Abstract. Each colorant would have a distinct spectral response especially since the first pigment and second pigment are claimed to be different),
the distinct spectral response of the first nucleophilic indicator and the distinct spectral response of the second nucleophilic indicator in combination enhancing sensitivity of the sensor array for detecting a threshold concentration of at least one electrophilic analyte ([0043], [0045], [0053], [0058], [0086], the distinct spectral response of the first nucleophilic indicator and the distinct spectral response of the 
Lim is silent to the first nucleophilic indicator including a parosoaniline colorant.
McCormick teaches in the related art of a suitable visualizable indicator. Briefly, lg of parosoaniline (Sigma) is dissolved in 80 ml of deionized water. (Page 11, lines 21-37 and Page 12, Glycogen labeled with parosoaniline prepared in this manner has been successfully used in the nucleic acid precipitation method of the present invention and have shown acceptable response to changes in solution pH. It is expected that New Fuchsin .sup.(Sigma.sup.) will also function well in this assay since it is a dye that is structurally related to parosoaniline that is used interchangeably in histological staining techniques. A method as claimed in Claim 11 comprising the step of adding to the solution the polymeric carrier molecule coupled to a pH-responsive indicator molecule selected from a group consisting of parosoaniline, New Fuchsin, and a succinimidyl ester. See Claim 12. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the first nucleophilic indicator in the device of Lim, a parosoaniline colorant, as taught by McCormick, in order to allow for a pH responsive indicator molecule and tracking both the precipitation of DNA and provides a confirmation of denaturation prior to sequencing, as taught by McCormick, on page 9, lines 25-27.  
	Lim, in view of McCormick is silent to the second nucleophilic indicator including an N-(rhodamine B)-deoxylactam-ethylenediamine colorant.
st paragraph). In summary, dRB-EDA, an ethylenediame containing rhodamine-deoxylactam, was design for fluorogenic and chromogenic sensing of aldehyde under mild conditions via analyte mediated opening of the intramolecular deoxylactam. The sensor was capable of labeling cell-surface aldehyde-displaying sialoproteins with stringent selectivity. Given the distinguished fluorescence properties of rhodamines, dRB-EDA might be useful not only for detection of formaldehyde with the aid of instruments or possibly with the “naked eye”, but also for a number of biological
applications, e.g. evaluation of formaldehyde releasing anticancer drugs, and quantitation of endogenous formaldehyde in some cancers. Page 7654. 1st column, last paragraph.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added N-(rhodamine B)-deoxylactam-ethylenediamine colorant, as taught by Li, to the second nucleophilic indicator in the device of modified Lim in order to allow for imaging or tracking glycoconjugates or other cell surfaces proteins and their biological functions, as taught by Li, on page 7653, 2nd column, last paragraph.
	 
Regarding Claim 2, Lim teaches the sensor of claim 1, wherein the at least one distinct analyte is in a solution ([0108] a sugar analyte solution was injected; [0006] 

Regarding Claim 3, Lim teaches the sensor of claim 1, wherein the at least one distinct analyte is a volatile organic compound or mixtures of volatile organic compounds ([0099] A colorimetric array for the detection and identification of Volatile Organic Chemicals (VOCs) and Toxic Industrial Chemicals (TICs) was manufactured using a nanoporous material precursor and chemically responsive colorants; [0045] it may be possible to differentiate between a wide range of volatile analytes).  

Regarding Claim 7, Lim teaches the sensor of claim 1, wherein the at least one distinct analyte is an electrophilic analyte ([0043] The chemoresponsive dye may be, for example, a Lewis acid-base dye, such as a Lewis acid dye or a Lewis base dye. See [0044]. Examiner notes a Lewis base is a nuclophile since it donates electrons and a Lewis acid is an electrophile.).  

Regarding Claim 8, Lim teaches the sensor of claim 1, wherein the at least one distinct analyte is a ketone (an array that includes porphyrins may be used to colorimetrically distinguish among a series of weakly ligating solvent vapors, such as arenes, halocarbons and ketones).  

Regarding Claim 9, Lim teaches the sensor of claim 1, wherein the distinct spectral response is in an ultraviolet range ([0005] The change in spectral properties 

Regarding Claim 10, Lim teaches the sensor of claim 1, wherein a nucleophilic dye of the first and second indicator comprises at least one of the following: a plasticizer, a sol-gel, or a polymer ([0009] One approach to addressing these drawbacks has been to immobilize the chemoresponsive dyes in sol-gel matrices [24-29]. [0099] a nanoporous material precursor and chemically responsive colorants. The nanoporous material precursor in this example was an organically modified silica (ORGAMOSIL) sol-gel solution).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Pub 2010/0166604), in view of McCormick (WO 97/12994), and Li (“Chromo-fluorogenic .
Regarding Claim 4, modified Lim teaches the sensor of claim 1.
Modified Lim is silent to wherein the at least one distinct analyte is a cancer biomarker.  
Martino teaches in the related art of a colorimetric sensor array. [0118] Biomarkers for lung cancer from blood, saliva, and urine have been identified, including the following: proteins, tumor antigens, anti-tumor antibodies, cell type-specific peptides, metabolic products and epigenetic phenomena such as hyper-methylated DNA, NRA, and the expression of specific genes. [0119] However, potential effective biomarkers for lung cancer may include low molecular weight volatile organic compounds, which can be detected on the urine of patients.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added at least one distinct analyte is a cancer biomarker, as taught by Martino, to the sensor, as taught by modified Lim, in order to allow for to identify metabolic profiles in urine headspace gas, as taught by Martino in the Abstract.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Pub 2010/0166604), in view of McCormick (WO 97/12994), Li (“Chromo-fluorogenic detection of aldehydes with a rhodamine based sensor featuring an intramolecular .
Regarding Claim 5, modified Lim teaches the sensor of claim 1.
Modified Lim is silent to wherein the at least one distinct analyte is an aldehyde.  
Suslick teaches in the related art of sensing. [0113] the instant colorimetric sensing element is sensitive to bacterial analytes such as aldehydes and alcohols, though at higher concentrations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added at least one distinct analyte is an aldehyde, as taught by Suslick, in the device of modified Lim, in order to allow for detecting the presence, quantity and identity of one or more microorganisms in a sample, as taught by Suslick, in the Abstract.
	
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Pub 2010/0166604), in view of McCormick (WO 97/12994), Li (“Chromo-fluorogenic detection of aldehydes with a rhodamine based sensor featuring an intramolecular deoxylactam.” Org. Biomol. Chem. 2011, 9, 7652.), and further in view of Lobnik (US Pub 2013/0251594).
Regarding Claim 6, modified Lim teaches the sensor of claim 1.
Modified Lim is silent to wherein the at least one distinct analyte is an organophosphate.  
Lobnik teaches in the related art of a chemical sensor for determination of organophosphates in [0002]. [0018] To identify organophosphates primarily fluorescent 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added at least one distinct analyte is an organophosphate, as taught by Lobnik, in the device of modified Lim, in order to allow for detecting organophosphates rapidly which despite the fact that organophosphate pesticides degrade relatively rapidly in the presence of sunlight, air and soil, small amounts of these pesticides are still moving in the food and drinking water, as taught by Lobnik, in [0004]. 

				Additional Reference
Wikipedia is cited for basic information regarding parosoaniline.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/18/2020, with respect to the rejection(s) of claim(s) under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lim (US Pub .

 	First, Applicant argues claim 1 is amended to include “a first nucleophilic indicator deposited on the substrate, the first nucleophilic indicator including a parosoaniline colorant; and a second nucleophilic indicator deposited on the substrate, the second nucleophilic indicator including an N-(rhodamine B)-deoxylactam- ethylenediamine colorant." Applicant further argues the prior art of Lim and the secondary references do not disclose the entirety of claim 1. 
	In response, Examiner notes a new rejection is applied in light of the amendment. Examiner notes parasoaniline and N-(rhodamine B)-deoxylactam- ethylenediamine may be used to detect aldehydes. See Wikipedia reference on pararosaniline and Li reference on the dRB-EDA. Where is the analyte or the sample relative to the sensor? Is it on the substrate of is the substrate configured to hold the analyte or sample after the indicators are deposited? 
Examiner also notes withdrawn claims are not being examined. However, withdrawn claims may be amended at this time if Applicant prefers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798